Citation Nr: 1608775	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  05-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cirrhosis of the liver.

3.  Entitlement to service connection for a skin and nail disorder.

4.  Entitlement to an initial rating in excess of 30 percent prior to May 7, 2008, and in excess of 50 percent from May 7, 2008, for posttraumatic stress disorder (PTSD) with major depressive disorder.

5.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

6.  Entitlement to an effective date earlier than February 22, 2002, for the grant of service connection for PTSD with major depressive disorder.

7.  Entitlement to an effective date earlier than May 7, 2010, for the grant of service connection for coronary artery disease.

8.  The propriety of the termination of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective July 1, 2014.

9.  Whether a timely notice of disagreement (NOD) was filed on the issue of an effective date earlier than June 17, 2011, for the grant of a TDIU.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decision from various Department of Veterans Affairs (VA) Regional Offices (RO).  Many of the issues on appeal have a long and complex procedural history that need not be discussed here due to the unfortunate circumstances behind the appeal's dismissal.


FINDING OF FACT

In March 2016, the Board was notified that the Veteran died in February 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


